*313Judgments, Supreme Court, New York County (Joan Sudolnik, J.), rendered March 22, 2002, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and also convicting him, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 7 to 14 years, 7 to 14 years and 41/2 to 9 years, respectively, unanimously affirmed.
The courtroom was properly closed to the general public during the undercover officer’s testimony. The People made a sufficiently particularized showing to warrant closure in that the officer expected to resume undercover work in the area of defendant’s arrest at the conclusion of her maternity leave, she had open cases, lost subjects and pending trials in connection with her undercover activities, she had seen some of her arrest subjects in the area of the courthouse, and she took precautions when testifying (see People v Ramos, 90 NY2d 490, 498-499 [1997], cert denied sub nom. Ayala v New York, 522 US 1002 [1997]).
We perceive no basis for reducing the sentence. Concur— Tom, J.P, Mazzarelli, Andrias, Friedman and Gonzalez, JJ.